DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-7, 8, 10, 15, 19, 42, 46-47, 51, 58, 62, 67, 80-82, 84, 86-88 and 92 as amended on 24 December 2019 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Claims 1, 3 and 47 use the term "optionally."  Because the limitation following the word "optionally" is only an optional part of the claimed invention, the limitation following the word fails to impart patentable weight to the claimed invention. Therefore, the above claims are interpreted herein as if the limitation following the "optionally" was absent.
Claim 1, for example, is therefore interpreted as requiring only selection by the first selectable trait.

The limitation “site-specific effector” is somewhat defined on page 9 of the specification.  However, pyrimidine dimers are also included within the meaning of the above term.  See e.g. Goto et al. (2015) Sci Rep 5:11808.

Claim 1 is directed to, inter alia, targeted frameshift or deletion modifications while claim 47 does not include targeted frameshifts.

The application appears to be missing an oath from each inventor.

Drawings
3.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the box in Figure 4 is not legible.  Applicant is advised to employ 

Claim Objections
4.	Claims 1, 67 and 80 are objected to because of the following informalities.
Claim 1 is objected to for the following reasons.  
In line 6 of part (b), the claim recites the limitation “the at least one first targeted base modification” which refers back to part (a).  Part (a) however, has three possibilities:  (1) a targeted base modification, (2) a targeted frameshift (probably an insertion), and (3) a targeted deletion.  Part (b) deals with a second targeted modification which addresses timing with respect to (1) a targeted base modification but is silent regarding (2) a targeted frameshift, or (3) a targeted deletion.  The claim is reasonably interpreted as also including (2) and (3) in part (b), but the claim should be amended to reflect this.
In the fourth line of part (a), claim 1 uses “and” where it appears that “or” is more appropriate to correspond to the “or” in line 1 of part (a).

Applicant is advised that should claim 51 be found allowable, claim 67 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  The claims are identical or virtually identical.
Applicant is advised that should claim 62 be found allowable, claim 80 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  The claims are identical or virtually identical.

Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 46, 58, 62, 80, 84, 86-88, and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 46, 58, 62, 80, 84 and 86 are rejected because they recite a broad recitation such as “plant cell” (claim 62) and also recite narrower embodiments.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 46, 58, 62, 80, 84 and 86 recite a broad recitation such as “plant cell” (claim 62) and the claim also recites, e.g. specific plant species, which is the narrower statement of the range/limitation.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-7, 8, 10, 15, 19, 42, 46-47, 51, 58, 62, 67, 80-82, 84, 86-88 and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a method for isolating a modified plant cell, tissue, organ, or plant without stably integrating a transgenic selectable marker sequence where the method comprises:(1) introducing a first targeted base modification, frameshift or deletion into the genome where this change causes expression a phenotypically selectable trait, (2) introducing a second targeted modification into a second genomic target site, and (3) selecting on the basis of the phenotypically selectable trait.
Dependent claim 2 requires a repair template.  Dependent claim 3 requires crossing the plant.  Dependent claims 4-5, 10 and 15 specify details of the base editor.  Dependent claim 19 recites various traits.  Dependent claim 42 requires a visible phenotype.  Dependent claim 46 recites various plant species.

Claims 81-82 are drawn to plants.
Independent claim 84 is similar to claim 1 but more generally stated.  Dependent claim 86 requires creating a selectable trait.  Dependent claim 87 requires that it is herbicide resistance.  Dependent claim 88 recites various genes.  Dependent claim 92 recites various plant species.
Applicant describes editing genes to confer or alter herbicide resistance, in particular the ATS gene.  Spec., pp. 67-68.  In Example 3, Applicant describes using modifying an herbicide resistance gene as well as another modified gene while using the changed herbicide resistance gene to track both changed genes.  Id., p. 68.  Example 4 describes CRISPR/Cpf1 as a base editor; Example 6 describes additional base editors.  Id., p. 69.  Example 5 describes modifications to the PPO gene.  Id., pp. 68-69.  Example 7 describes mutating rice plants at two places in the ALS gene.  Id., pp. 69-70.  (For rice, also see Example 11, Id., p. 74.)  Examples 8-9 describe mutating wheat plants at both the ALS gene and the ACCase gene.  Id., pp. 70-73.  Examples 10 and 12 focus on maize.  Id., pp. 73-75.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The independent claims encompass a vast genus of possibilities.  There are a vast number of ways to make site-specific changes to genomes.  See, e.g. Bock (2015) Annu Rev Plant Biol 66:211-41; Goto et al. (2015) Sci Rep 5:11808; Baltes et al. (2017) “Genome Engineering and Agriculture: Opportunities and Challenges” in Prog Mol Biol Transl Sci 149:1-26; and Cigan et al., WO 2015/026886 A1, published Feb. 2015.
Compared to the scope of the claimed genus, Applicant fails to describe a representative number of species.  Applicant also fails to describe any structural 
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

7.	Claims 1-7, 8, 10, 15, 19, 42, 46-47, 51, 58, 62, 67, 80-82, 84, 86-88 and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for, e.g. using CRISPR/Cpf1 as a base editor, and, e.g. mutating the maize ALS genes, does not reasonably provide enablement for the genus as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims is set forth above in the written description rejection.
In contrast to the scope of the claims, Applicant provides limited guidance.  
In the specification, Applicant teaches editing genes to confer or alter herbicide resistance, in particular the ATS gene.  Spec., pp. 67-68.  In Example 3, Applicant teaches using modifying an herbicide resistance gene as well as another modified gene while using the changed herbicide resistance gene to track both changed genes.  Id., p. 68.  Example 4 teaches CRISPR/Cpf1 as a base editor; Example 6 teaches additional base editors.  Id., p. 69.  Example 5 teaches modifications to the PPO gene.  Id., pp. 68-ALS gene.  Id., pp. 69-70.  (For rice, also see Example 11, Id., p. 74.)  Examples 8-9 teach mutating wheat plants at both the ALS gene and the ACCase gene.  Id., pp. 70-73.  Examples 10 and 12 focus on maize.  Id., pp. 73-75.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and use the instant invention as broadly as claimed.  One of skill in the art would find it difficult to predict which of the embodiments encompassed by the claims could be used in the instant invention, and which could not.  Although testing individual embodiments and combinations may be routine, Applicant provides little guidance as to how to proceed.  
Given the claim breadth, combined with the unpredictability in the biotechnology art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous embodiments with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the specification is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 81-82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

8.	Claim 1 does not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed at making a first change in the genome of a plant and then making a second change in the genome of a plant while selecting the plant for a phenotype associated with the first change.  The claim requires the operation 
Further, the claim only requires selection on the basis of the first selectable marker (see claim interpretation supra).  Therefore it is reasonable to interpret the claim as including naturally occurring processes such as the production of herbicide resistant weeds.  E.g. Holt et al. (1993) Annu Rev Plant Physiol Plant Mol Biol 44:203-29.  
Since the second genome change is not selected, it does not influence the interpretation of the claim.
Therefore claim 1 represents a naturally occurring process and thus is not patentable.

9.	The claimed plant in each of claims 81-82 lack any distinguishing characteristic since the base method claims do not specify what genetic change is made.  There is nothing to distinguish the claimed plant from any other plant with a genetic change relative to a control plant.  According to MPEP § 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Thus the claims are reasonably interpreted to read on a multitude of naturally-occurring plants.  Any given plant arguably has a genetic difference relative to another plant in the same species and some of those differences will produce a changed phenotype.  For example, in an article published in 2004, Koornneef et al. teaches naturally-occurring mutant Arabidopsis plants with distinguishable phenotypes.  Koornneef (2004) Annu Rev Plant Biol 55:141-72, 141.  One of the reference cited in Koornneef, Le Corre et al., teaches DNA polymorphisms in the FRIGIDA gene.  Le Corre et al. (2002) Mol Biol Evol 19(8):1261-71.  Le Corre et al. teaches that:


Le Corre et al., p. 1263. Thus, Le Corre et al. teaches a plurality of plants which differ from each other in the sequence of a gene, i.e., a polynucleotide. Each pair of the plants taught by Le Corre et al. are indistinguishable from the plants claimed in claims 81-82.  One could start with one plant of Le Corre et al. and change the initial FRI gene to a different haplotype using CRISPR/Cas9. There is no way to distinguish such a plant from the naturally-occurring plant(s) taught by Le Corre et al.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 81-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cigan et al., WO 2015/026886 A1.
Claims 81 and 82 read on plants obtainable by the methods of claim 1 and claim 47, respectively.  The base method claims are generically-stated claims that do not require any specific modification to be made.  Therefore claims 81-81 read on any plant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5, 7, 19, 42, 46-47, 58, 62, 80-82, 84, 86-88 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al., WO 2015/026886 A1, published Feb. 2015 as evidenced by the teachings of Gaines et al. (2010) Proc Natl Acad Sci 107(3):1029-34.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is directed at making a first change in the genome of a plant by any means and making a second change in the genome of a plant using a site-specific effector then selecting the plant for a phenotype associated with the first change.  The claim only requires selection on the basis of the first selectable marker (see claim interpretation supra).  Since the second genome change is not selected by phenotype, it does not influence the interpretation of the claim.
Cigan et al. teaches using CRISPR/Cas9 to make a targeted change to a plant’s genome.  Cigan et al., pp. 2-3.  Cigan et al. also teaches doing it a second time.  Id.  More specifically, Cigan et al. teaches making a change to the intron of the EPSPS gene to enhance expression.  Id., pp. 164-67.  Cigan et al. also teaches changing the polyubiquitination site of a EPSPS protein to decrease degradation of the protein.  Increasing the level of the EPSPS protein is known to provide glyphosate resistance in weeds (e.g. Gaines et al. (2010) Proc Natl Acad Sci 107(3):1029-34) , and therefore it is obvious to select a plant with an altered genome with glyphosate.
prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to practice the invention of instant claim 1.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Thus claims 1, 4-5, 7, 19, 42 and 81 are obvious.
Cigan et al. teaches genome modification by repair template (p. 183) and thus claim 2 is obvious.  Cigan et al. teaches crossing plants (p. 82) and thus claim 3 is obvious.  Cigan teaches working with soybean (p. 164) and thus claim 46 is obvious.
Cigan et al. teaches identifying a changed genome without selective pressure (pp. 166-67) and thus claims 84, 86-88 and 92 are obvious.
Cigan et al. teaches a targeted deletion in the ALS gene provides chlorsulfuron resistance in soybean and thus claim 47, 58, 62, 80 and 82 are obvious.

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al., WO 2015/026886, published Feb. 2015 (with the evidence of the teachings of Gaines et al. (2010) Proc Natl Acad Sci 107(3):1029-34) as applied to claims 1 and 7 above, and further in view Zong et al. (2017) Nat Biotech 35(3):438-40.
As seen above, claims 1 and 7 are obvious in view of Cigan et al.  Cigan et al. does not teach using cytidine deaminase, or a catalytically active fragment thereof, however Zong et al. supplies the missing teachings.  Zong et al., p. 441.  Therefore claim 8 is obvious.

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al., WO 2015/026886, published Feb. 2015 (with the evidence of the teachings of Gaines et al. (2010) Proc Natl Acad Sci 107(3):1029-34) as applied to claims 1 and 7 above, and further in view Chester et al. (2000) Biochim Biophys Acta 1494:1-13.
As seen above, claims 1 and 7 are obvious in view of Cigan et al.  Cigan et al. does not teach using APOBEC-1, however Chester et al. supplies the missing teachings.  Chester et al., p. 2.  Therefore claim 10 is obvious.

14.	Claims 15, 51 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al., WO 2015/026886, published Feb. 2015 (with the evidence of the teachings of Gaines et al. (2010) Proc Natl Acad Sci 107(3):1029-34) as applied to claims 1, 7 and 47 above, and further in view McBride et al. (1994) Proc Natl Acad Sci 91(15):7301-05.
Cigan et al. teaches targeting organelle genomes (e.g. p. 75) but does not teach targeting sequences.  Using targeting sequences, however, was well-known in the art.  See e.g. McBride et al., abstract.  Therefore claims 15, 51 and 67 are obvious.

Conclusion
15.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663